Auglaize App. No. 2-01-01. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed August 1, 2001, at page 4:
“Is the statute, R.C. 4507.16(A), authorizing suspension of a driver’s license for felony in commission of which a motor vehicle is used, reserved to those situations in which the motor vehicle is used either as a weapon or to trahsport contraband, or is the subject of the crime charged?”
The conflict case is State v. Krug (1993), 89 Ohio App.3d 595, 626 N.E.2d 984.
Douglas, J., dissents.
Sua sponte, cause consolidated with 01-1393, State v. Anthony, Auglaize App. No. 2-2001-01.
Douglas, J., dissents.